Citation Nr: 0807245	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  97-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from June 1, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, June 1, 1995), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDING OF FACT

From June 1, 1995, to the present, the evidence does not show 
that the veteran has experienced more than mildly disabling 
symptoms due to PTSD.  


CONCLUSION OF LAW

The criteria for a higher initial evaluation for the 
veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132 (1996); 38 C.F.R. §§ 3.655, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, September 2004, and August 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)  Specifically regarding VA's 
duty to notify, the notifications to the veteran apprised him 
of what the evidence must show to establish entitlement to 
the benefit sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran identify any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and five supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews of the issue and the text of the relevant portions of 
the VA regulations.

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, once a decision awarding service connection, a 
disability rating, and an effective date has been made, as is 
the case here, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
a service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In this case, the RO obtained the veteran's service medical 
records (SMRs), VA and private medical records, social 
security administration (SSA) records, and secured VA 
examinations in August 1996 and May 2000.  The Board notes 
that this case has been remanded twice, in an effort to 
obtain a more recent VA examination in furtherance of the 
veteran's claim; however, to date, the veteran has failed to 
report.  Specifically, Compensation and Pension (C&P) 
examinations were scheduled to evaluate the veteran's PTSD in 
September 2001, December 2002, and again in June and July of 
2007.  However, with the exception of the August 1996 and May 
2000 examinations, the veteran failed to report to each of 
the scheduled examinations.  In this regard, VA regulations 
state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2007) (emphasis added).  In this case, 
because the veteran's failure to report to the several 
scheduled examinations is without explanation, it may be said 
that his absence from the scheduled examinations was without 
good cause.  Accordingly, the Board will proceed to 
adjudicate the claim for a higher initial evaluation for PTSD 
(an original compensation claim), based on the evidence of 
record.  Turk v. Peake, No. 06-0069 (U.S. Vet. App. Jan. 31, 
2008).  

Background

The file contains a Discharge Summary from the Baltimore VAMC 
dated in March 1996, assigning the veteran an Axis I 
diagnosis of PTSD, chronic, mild; a global assessment of 
functioning score, (GAF) score of 60, and noted that he was 
currently unemployed.  At this examination, the veteran 
reported that in June of 1995, he was involved in an incident 
where he hit a couple with a stick, badly injuring them, 
because he felt that they were going to rob him.  After this 
incident, the veteran reported increased anxiety around 
feeling that he needed to find this couple and kill them 
before they killed him.  The veteran stated that at that time 
he decided to go to the Vet Center and talk to someone about 
his feelings because he felt afraid of his impulses and 
ending up in jail again.  The veteran noted that a few days 
after this incident he felt remorse, and stated that for the 
first time in his life, since before going to Vietnam, he 
experienced feelings of compassion for others and those 
feelings worried him.  The veteran reported that he 
experienced mood lability.  The veteran also described 
periods of sadness, when he felt sad, guilty about not 
accomplishing more in life, hopeless about finding a job and 
helpless about his situation.  He noted that he experienced 
frequent thoughts of death, but without suicidal ideas or 
plans.  During his periods of sadness, the veteran reported 
that he tended to isolate himself from others and stay in his 
room.

The veteran noted that he was temporarily employed for 
approximately two months at a 7-11 convenience store, but was 
fired after walking off the job.  The veteran stated that he 
did not remember this incident until his boss told him about 
what happened when he arrived for work the next day.  The 
veteran reported about 10 altercations with customers while 
working at 7-11 and noted that he was currently working on a 
temporary basis with the Union at General Motors, cleaning 
ovens.

The examiner initially discussed the veteran's history, 
noting that after returning from Vietnam, he was incarcerated 
for assault, attempted murder, and sodomy and spent 25 years 
in jail and was currently on parole.  The examiner also noted 
that in August 1995, the veteran was referred to the Trauma 
Recovery program for evaluation of PTSD, but at that time, he 
did not report symptomatology sufficient to meet the criteria 
for any Axis I DSM diagnosis.

On examination, the examiner reported that the veteran's 
speech was clear, and normal in tone, rate and volume and 
stated that his affect was broad, and his mood was labile.  
The examiner noted no evidence of a thought disorder, no 
loose associations, and noted that he was preoccupied with 
his mood lability and his inability to relate to others on a 
consistent basis.  The examiner stated that there was no 
evidence of paranoia or bizarre thoughts at the time of the 
examination, and stated that the veteran denied current 
suicidal and homicidal ideas or plans, and noted that there 
were no perceptual disturbances, such as illusions or 
hallucinations.  The examiner noted that the veteran was 
oriented to time, place, person and self, and stated that 
there were no apparent memory impairments, and noted that 
judgment seemed to be fair, although the examiner noted that 
insight was limited since the veteran acknowledged breaking 
the law and going to jail.

Significantly, the examiner commented that the veteran's 
primary diagnosis was chronic PTSD, which has resulted in 
extreme impairment of social and occupational functioning.  
The examiner also noted that some of the interpersonal 
manifestations of the disorder may be exacerbated by an 
underlying antisocial and paranoid personality pattern, and 
noted that the veteran's paranoid thinking may lead him to 
project his unacceptable impulses and feelings of threats 
onto others, making it more difficult for him to modulate his 
affect and control his aggressive impulses.  The examiner 
noted that the veteran was likely to misperceive situations 
and others' behaviors and motives, and act impulsively and 
unpredictably in the face of perceived threats.  The examiner 
stated that in these situations, his PTSD related 
hypervigilance manifested itself in a more severe paranoid 
ideation and behavior, and noted that this combination of 
deficits had compromised his interpersonal effectiveness, and 
he had become more socially marginalized, and found it 
difficult to re-integrate into mainstream society.  Lastly, 
the examiner stated that many of his core issues were long 
term and chronic.

At an August 1996 VA PTSD examination, the veteran reported 
that he currently lived with his mother and spent most of his 
time in his room watching TV.  He stated that he did not like 
to eat with his mother or be around people because he was 
afraid that he will hurt them.  He reported that he dreamed 
of experiences in Vietnam when he was under attack about 3 or 
4 times a week; and noted that occasionally when he walked 
around the streets and someone upsets him, he thought he was 
back in the jungle, and noted that he had assaulted people in 
the past, noting that he did not want to assault people but 
could not help it.  The examiner noted that the veteran had 
no plans for the future, blamed all of his difficulties on 
his war experiences, and seemed incapable of taking 
responsibility for his life.  The examiner diagnosed the 
veteran with antisocial personality, history of alcohol 
dependence, now in remission, and PTSD, and assigned a GAF of 
80.

Outpatient treatment records from the Baltimore VAMC dated 
from March 1996 through August 1999, contain an April 1996 
notation regarding an incident with the veteran's supervisor 
where the veteran was asked to do a job that he found 
unpleasant.  He refused, and his supervisor told him that if 
he was not going to work, he should leave, and the veteran 
chose to leave.  An April 1997 record noted that the veteran 
was unemployed, and was feeling increased symptoms of 
irritability, and decreased impulse control, but he denied 
suicidal or homicidal ideation or intent.  A Progress Note 
dated in August 1999, noted that the veteran denied any 
current symptoms of PTSD, but an entry prepared about a week 
later noted that the veteran reported experiencing flashbacks 
and nightmares.

The veteran was afforded a VA PTSD examination in May of 
2000.  At this examination, the veteran reported that he 
lived with his sister, and spent most of his days in the 
basement of the house studying for his classes.  The veteran 
noted that he babysat for his granddaughters almost every 
weekend, and reported very much enjoying time with them, and, 
by his account, was caring quite appropriately for them.  The 
veteran also reported that he had a close relationship with 
his son, and noted that he spent as much time as possible 
with him.  Regarding employment, the veteran noted that he 
worked part time for a local taxi cab company as a security 
guard, and noted that in the past, he had worked for a local 
department store, but was fired because of an angry outburst.  
The veteran noted that he had occasional flashbacks and 
nightmares, mostly to violent, traumatic incidences that 
occurred in Vietnam, and noted that during these episodes, he 
drank large amounts of alcohol.

On examination, the veteran was well-groomed, his psychomotor 
behavior was entirely normal, his speech was spontaneous, 
fluent and goal directed.  The veteran described his mood as 
upset, his affect was neutral to slightly depressed and 
normal in range, and the examiner noted that the veteran 
denied any suicidal or homicidal ideation.  The veteran was 
alert and oriented to time, person, place and situation, and 
was cognitively intact.  The examiner stated that the veteran 
had experiences in Vietnam of a traumatic nature that are 
consistent with a diagnosis of PTSD.  The examiner noted that 
at the time of the examination, the veteran described 
intrusive memories and some difficulties in interpersonal 
relations that would be consistent with a very mild variance 
of PTSD.  The examiner also stated that the veteran had a 
rather significant alcohol problem that would be best thought 
of as alcohol dependence, and noted that his alcohol use did 
not appear to be a direct result of his PTSD, and it was 
likely that if he were to have his alcohol use under control, 
his PTSD symptoms would decrease, and may actually go into a 
complete remission.  The examiner commented that when 
assessing the veteran's PTSD symptoms, his current level of 
functioning should be taken into account.  In this regard, 
the examiner noted that the veteran was a full-time student, 
with reasonably good grades, had a part-time job and was very 
active in the role as a grandfather.  The examiner assessed 
the veteran with mild PTSD, antisocial traits, and assigned a 
GAF of 70.

Progress notes from the Maryland Department of Corrections, 
dated in August 2000, show that the veteran felt scared in 
jail, and was paranoid that someone was coming to kill him, 
and stated that he did not want to be around people.  The 
examiner noted that his mood was dysthymic, but that the 
veteran denied any suicidal ideation or plan, and noted that 
there was no evidence of a thought disorder.  The examiner 
diagnosed the veteran with PTSD by history, and noted to rule 
out delusional disorder.

A Social Security disability determination dated in May 2001, 
contained a finding section which stated that the veteran had 
not engaged in substantially gainful activity since September 
1, 2000, and reported that the medical evidence established 
that the veteran was severely impaired due to PTSD.  This 
determination was based in part, on two psychiatric reports 
conducted in March and July of 2000 by M.B., M.D. of Maryland 
General Hospital.  

At the time of the March 2000 examination, in terms of 
assessing his occupational impairment, the veteran reported 
that he had not worked in two or three years, other than a 
part-time job at Sears--November to January of 2000, but 
noted that he was laid off after the holiday season.  He 
stated that he was not able to work a competitive full-time 
assignment because he had a tendency to slip back into the 
war.  The veteran reported that he spent most of his time in 
the basement, and had a friend who was a cousin, but did not 
belong to any groups.  He reported that he continued to have 
flashbacks and nightmares of Vietnam, noting that as a 
sergeant, he made a mistake, which cost the lives of five men 
in his squad.  

Regarding his social impairment, Dr. B. noted that the 
veteran's hobbies included playing pinocle, and he stated 
that he did not take care of any children, and did not go to 
the mall or shopping center because there were too many 
people.  The veteran noted that while working at Sears, he 
generally got along with his co-workers and supervisors, but 
noted that he usually avoided people because they represented 
conflict and to some extent, danger.  The March 2000 report 
noted that the veteran's affect was depressed, and he stated 
that he "stayed down most of the time" and had been that 
way "ever since the war."  Dr. B. noted that the veteran 
spoke coherently, denied paranoid ideation, but admitted to 
suicidal thoughts, and had attempted suicide a couple of 
times, once by overdose and another time by trying to hang 
himself.  When asked if he was suicidal now, he responded, 
"I hope not."  Dr. B. noted no attention or memory 
problems, but noted that the veteran experienced visual 
hallucinations.  He diagnosed the veteran with PTSD, alcohol 
dependence, past history of personality disorder, and major 
depressive disorder.

Another psychiatric examination was conducted by Dr. B. in 
July 2000.  At this examination, the veteran described his 
mood as angry, and noted that at times he was near tears as 
he described some of the past events in the Vietnam 
experience.  The veteran reported that he was phobic of 
crowds of people and sometimes he became so scared that he 
did not want to come out of the house, while other times he 
would go out looking for trouble.  The veteran again reported 
suicidal thoughts, and to whether he was suicidal now, he 
said it "gets up and down", and he reported visual 
hallucinations in the form of flashbacks.

The record also contains progress notes from the Maryland 
Department of Public Safety and Corrections, dated from 
February 1998 through April 2003; and from July 2004 through 
June 2005, which note a history of PTSD, and referenced 
different medications the veteran was currently taking.  
Specifically, the progress notes include a September 2004 
notation stating that the veteran did not currently 
experience flashbacks; and notations dating from March 2003 
through December 2004, consistently describing the veteran's 
affect as appropriate, his mood as okay and his thoughts as 
linear and coherent.  In addition, a May 2005 notation 
referenced depression, and stated that the veteran was 
currently taking Prozac, but noted that his thoughts were 
intact.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 10 
percent at any point since the initial award of service 
connection.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2007)).  The new criteria for evaluating 
service-connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (2007).  Since the 
revision to the schedular criteria for PTSD became effective 
during the pendency of this claim, the veteran's PTSD will be 
evaluated under both the former and revised criteria. 
However, if the revised regulations are more favorable to the 
veteran, an award of an increased rating may be granted 
retroactive to, but no sooner than, the effective date of the 
change, in this case, November 7, 1996.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 10 percent rating is assigned if there is 
evidence of emotional tension or anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is for 
application when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people; and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assignable 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment. 

Lastly, a 100 percent rating was warranted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or symptoms resulting in a demonstrable 
inability to obtain or retain employment warranted a total 
rating.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
The term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree." VAOPGCPREC 9-1993 (Nov. 9, 1993). 

Under the new criteria, PTSD is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
10 percent rating is for consideration where there is 
occupational and social impairment, due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Initially, the Board notes that because of the veteran's 
failure to report for a VA examination without good cause, 
the Board is required to evaluate the veteran's PTSD claim 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2007); Turk, supra.  This task is problematic because the 
evidence in the claims file relating to symptoms pertinent to 
the PTSD rating criteria essentially concludes in July of 
2000; or at best, the evidence can be considered very sparse 
subsequent to this date.  Subsequent to July 2000, the record 
contains brief references to affect, mood and thought 
process, all of which are described as normal.  Specifically, 
progress notes from the Maryland Department of Public Safety 
and Corrections, dated from February 1998 through April 2003; 
and from July 2004 through June 2005, noted a history of PTSD 
and referenced different medications the veteran was taking.  
The progress notes include a September 2004 notation stating 
that the veteran did not currently experience flashbacks; and 
notations dating from March 2003 through December 2004, 
consistently describing the veteran's affect as appropriate, 
his mood as ok, and his thought process as linear and 
coherent.  In addition, although a May 2005 notation 
referenced depression, and stated that the veteran was 
currently taking Prozac, the entry described his thoughts as 
intact.  In sum, the only evidence of record after July 22, 
2000 indicates that the veteran's PTSD symptoms are 
controlled by continuous medication, and seems to reference 
mild or transient symptoms, because the veteran's mood, and 
affect are described as normal, except for one brief notation 
referencing depression.  As such, the Board finds the 
evidence is consistent with the rating currently in effect.  
It is also consistent with earlier assessments of only mildly 
disabling symptomatology due to PTSD.

Although evidence prepared prior to the May 2000 VA 
examination includes references to disturbances of mood, 
including anger and irritability; and difficulty in 
establishing and maintaining effective work and social 
relationships, examiners consistently described the problems 
the veteran experienced due to PTSD as being only mildly 
disabling, or as resulting in GAF scores of 60 or higher.  (A 
GAF score of 61 to 70 reflects some mild symptoms, but 
indicates meaningful interpersonal relationships and 
generally functioning pretty well.  DSM-IV.)  In 1996, an 
examiner even concluded that the GAF score should be 80.  

The veteran has reported isolation and avoidance of others, 
and he was involved in an altercation where he hit someone 
with a stick in June 1995, but even the March 1996 discharge 
summary from the Baltimore VAMC described the PTSD problem as 
only mildly disabling.  Additionally, while there have been 
references in the record to extreme symptoms or severe 
impairment as suggested by a Social Security Administration 
determination, the veteran has been found to have other non-
service-connected problems, such as a past personality 
disorder, alcoholism, and major depression.  A salient point 
to be made is that on each occasion when an examiner was 
called upon to assess the severity of just PTSD, the 
assessments remained remarkably similar throughout the 
record, namely that the veteran's PTSD caused only mild 
impairment.  The veteran has held employment, been a full-
time student while holding a part-time job and has maintained 
family relationships.  Despite the references to more severe 
problems than might be anticipated by a characterization of 
"mild" disability, the Board finds that, given the 
examiners' regular assessments of only mild PTSD, and because 
he has other problems that might be causing greater 
industrial impairment than caused by PTSD, the Board defers 
to these clinical assessments and concludes that, with 
respect to PTSD alone, a greater rating is not warranted.

Again, because the veteran failed to report for examinations, 
the Board is left to reconcile the evidence.  As such, based 
on the foregoing analysis, and after taking into account all 
of the medical evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher initial rating.  


ORDER

Entitlement to a higher initial evaluation for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


